In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-19-00296-CR


                                MANUEL ZUBIA, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 137th District Court
                                   Lubbock County, Texas
       Trial Court No. 2016-410,823, Honorable John J. “Trey” McClendon III, Presiding

                                         January 3, 2020

                      ORDER OF ABATEMENT AND REMAND
                          Before PIRTLE and PARKER and DOSS, JJ.


       Appellant Manuel Zubia appeals his conviction for indecency with a child by sexual

contact1 and sentence to forty years’ confinement. The appellate record was originally

due October 1, 2019. The clerk’s record was filed by this deadline, but the reporter’s

record was not.       We subsequently granted the reporter, Ms. Breann Hays, three

extensions to file the reporter’s record. By letter of December 9, 2019, we admonished


       1 TEX. PENAL CODE ANN. § 21.11(a)(1), (d) (West 2019) (second degree felony). Appellant’s range
of punishment was enhanced by a prior final felony conviction. TEX. PENAL CODE ANN. § 12.42(b) (West
2019).
Ms. Hays that no further extensions would be granted and that her failure to file the

reporter’s record by December 30 would result in the appeal being abated and the cause

remanded to the trial court for further proceedings without further notice. On December

31, 2019, Ms. Hays requested a fourth extension to January 13, 2020, due to her

caseload.


       Understanding that caseloads may delay the completion of records, we deny the

request for extension, abate the appeal, and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 35.3(c); 37.3(a)(2). On remand, the trial court shall

determine the following:


       1.      what tasks remain to complete the filing of the reporter’s record;

       2.      why Ms. Hays has not completed the necessary tasks;

       3.      what amount of time is reasonably necessary for the completion of those
               tasks; and

       4.      whether Ms. Hays can complete the tasks within the time the trial court finds
               reasonable.


       Should the trial court determine that Ms. Hays will require more than thirty days to

complete, certify, and file the reporter’s record, it shall arrange for a substitute reporter to

do so.      The trial court is directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental clerk’s record and cause that record to be filed with this Court by February

3, 2020.




                                               2
       Should Ms. Hays file the complete reporter’s record on or before January 13, 2020,

she is directed to immediately notify the trial court of the filing, in writing, whereupon the

trial court shall not be required to take any further action.


       It is so ordered.


                                                                 Per Curiam


Do not publish.




                                               3